ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT is made and entered into as of the 11th day of
April, 2006 by and between DOTRONIX, INC., a Minnesota corporation (“Buyer”) and
ACCELERATED DRUG DELIVERY, LLC, a Wisconsin limited liability company
(“Seller”).

Recitals

A.     Seller is the owner of three homeopathic products for remediation of cold
sores and canker sores and for smoking cessation.

B.     Buyer desires to purchase from Seller all rights in and to the three
homeopathic products.

Agreement

NOW, THEREFORE, for and in consideration of the foregoing recitals and the terms
and conditions hereinafter set forth, the parties hereto agree as follows:

Section 1. Purchase of Acquired Assets. Seller hereby sells to Buyer, and Buyer
hereby purchases from Seller, all of Seller’s right, title, and interest in and
to the following (collectively the “Acquired Assets”):

(a)     The cold sore remedy known as “KR-78” more particularly described in
Exhibit A attached hereto and incorporated herein;

(b)     The canker sore remedy known as “KR-78A” more particularly described in
Exhibit B attached hereto and incorporated herein;

(c)     The cigarette smoking cessation aid known as “RM-78” more particularly
described in Exhibit C attached hereto and incorporated herein;

(d)     All improvements, variations, modifications, and new or reformulations
of the items listed in paragraphs (a), (b), and (c) of this Section 1, whether
now existing or hereafter conceived or developed by Seller (the items listed in
paragraphs (a), (b), (c), and (d) of this Section 1 are collectively referred to
as the “Products”);

(e)     All trade secrets, formulas, scientific and manufacturing know-how,
trade names, descriptive or marketing material pertaining to any of the Products
(including any copyrighted or copyrightable material), and other intellectual
property pertaining to any of the Products; and

(f)     All memoranda, written reports, test results, clinical studies, computer
records and discs, and other information of or pertaining to the Products.

For and in consideration of the sale and transfer of the Acquired Assets to
Buyer, Buyer is issuing and delivering to Seller 492,121 shares of Buyer’s
common stock, par value $0.05 per share (the “Securities”).



--------------------------------------------------------------------------------



Section 2.     Representations of Buyer

(a)     Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the state of Minnesota. Buyer has the necessary
corporate power and authority to execute, deliver, and perform this Agreement
and the transactions contemplated hereby.

(b)     The execution and delivery of this Agreement and the performance by
Buyer and the consummation of the transactions contemplated hereunder have been
duly authorized by the board of directors of Buyer and no other corporate
proceedings on the part of Buyer are necessary to authorize this Agreement and
the transactions contemplated hereunder. No consent of any person not a party to
this Agreement nor consent of or filing with any governmental entity is required
to be obtained or performed on the part of Buyer to execute, deliver, and
perform its obligations hereunder. This Agreement constitutes the legally valid
and binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws and equitable principles
relating to or limiting creditor’s rights generally.

(c)     Neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby (including performance by
Buyer), will (i) violate any constitution, statute, regulation, rule, order,
decree, charge, or other restriction of any governmental entity to which Buyer
is subject or any provision of the charter or bylaws of Buyer or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which Buyer is a party or by which it is
bound or to which any of its assets is subject (or result in the imposition of
any encumbrance upon any of its assets), except where the violation, conflict,
breach, default, acceleration, termination, modification, cancellation, failure
to give notice, or encumbrance could not reasonably be expected to have a
material adverse effect on Buyer or on the ability of the parties to consummate
the transactions contemplated by this Agreement.

(d)     Buyer files reports with the Securities and Exchange Commission under
Section 13 of the Securities Exchange Act of 1934, which includes Buyer’s annual
report on Form 10-KSB for fiscal year ended June 30, 2005, quarterly reports on
Form 10-QSB for the quarterly periods ended September 30 and December 31, 2005,
and current report on Form 8-K dated October 19, 2005 (the “SEC Reports”). None
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

Section 3.     Representations of Seller

(a)     Seller is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of Wisconsin. Seller has the
necessary power and authority to execute, deliver, and perform this Agreement
and the transactions contemplated hereby.

(b)     The execution and delivery of this Agreement and the performance by
Seller and the consummation of the transactions contemplated hereunder have been
duly authorized by the members Seller and no other company proceedings on the
part of Seller are necessary to

2

--------------------------------------------------------------------------------



authorize this Agreement and the transactions contemplated hereunder. No consent
of any person not a party to this Agreement nor consent of or filing with any
governmental entity is required to be obtained or performed on the part of
Seller to execute, deliver, and perform its obligations hereunder. This
Agreement constitutes the legally valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and equitable principles relating to or
limiting creditor’s rights generally.

(c)     Neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby (including performance by
Seller), will (i) violate any constitution, statute, regulation, rule, order,
decree, charge, or other restriction of any governmental entity to which Seller
is subject or any provision of the articles of organization or operating
agreement of Seller or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
Seller is a party or by which it is bound or to which any of its assets is
subject (or result in the imposition of any encumbrance upon any of its assets),
except where the violation, conflict, breach, default, acceleration,
termination, modification, cancellation, failure to give notice, or encumbrance
could not reasonably be expected to have a material adverse effect on Seller or
on the ability of the parties to consummate the transactions contemplated by
this Agreement.

(d)     Seller is an “accredited investor” as that term is defined in Rule 501
of Regulation D adopted under the Securities Act of 1933, as amended (the
“Securities Act”).

(e)     Seller holds all right, title, and interest in and to the Acquired
Assets, free and clear of all liens, claims, interests of others, security
interests, or encumbrances, whatsoever, and the sale and assignment of the
Acquired Assets to Buyer under this Agreement will transfer and convey good and
marketable title to the Acquired Assets free and clear of all liens, claims,
interests of others, security interests, or encumbrances, whatsoever.

(f)     Seller has not received a written notice that any of the Acquired Assets
violates or infringes upon the patent or other intellectual property rights of
any person. To Seller’s knowledge, each of the Acquired Assets and the
manufacture and sale of the Products included in the Acquired Assets do not
violate or infringe the patent or other intellectual property rights of others
in any respect that would, individually or in the aggregate, reasonably be
expected to result in a material adverse effect on the Buyer’s ownership of the
Acquired Assets or the manufacture or distribution of the Products included in
the Acquired Assets and, to the knowledge of the Seller, there is no existing
infringement by another person of any of the patent, trade secret, or other
intellectual property rights pertaining to any of the Acquired Assets.

Section 4.     Restriction on Transfer. The Securities have not been registered,
but are being issued to Seller by reason of a specific exemption under the
Securities Act as well as under certain state statutes for transactions by an
issuer not involving any public offering and that any disposition of the
Securities may, under certain circumstances, be inconsistent with this
exemption. Seller agrees and acknowledges that the Securities must be held and
may not be sold, transferred, or otherwise disposed of for value unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. The Buyer is under

3

--------------------------------------------------------------------------------



no obligation to register the Securities under the Securities Act. The
certificates representing the Securities will bear a legend restricting the sale
or disposition of the Securities by reference to the registration requirements
of the Securities Act, and similar stop transfer notations will be placed on the
shareholder records of Buyer.

Section 5.     Miscellaneous.

(a)     This Agreement shall be governed by, enforced, and construed under and
in accordance with the laws of the state of Minnesota.

(b)     In the event that any party institutes any action or suit to enforce
this Agreement or to secure relief from any default hereunder or breach hereof,
the non-prevailing party shall reimburse the prevailing party for all costs,
including reasonable attorneys’ fees, incurred in connection therewith and in
enforcing or collecting any judgment rendered therein.

(c)     This Agreement represents the entire agreement between the Parties
relating to the subject matter hereof. There are no other courses of dealing,
understandings, agreements, representations, or warranties, written or oral,
except as set forth herein.

(d)     This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original and all of which taken together shall be but a
single instrument.

(e)     Every right and remedy provided herein shall be cumulative with every
other right and remedy, whether conferred herein, at law, or in equity, and may
be enforced concurrently herewith, and no waiver by any party of the performance
of any obligation by the other party shall be construed as a waiver of the same
or any other default then, theretofore, or thereafter occurring or existing. Due
to the unique nature of the relationship between the parties and the rights
conferred hereunder, either party is entitled to seek and obtain as a remedy for
any breach or threatened breach hereof specific performance, in addition to any
other remedy available at law or in equity.

(f)     All notices, requests, demands, and other communications made in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given on the date of delivery if delivered by hand, or at 5:00 p.m.,
Central Time on the next business day following the date sent by facsimile
transmission to the telephone numbers identified below, or two business days
following the date deposited with an overnight courier service with instructions
for next business day delivery, or five days after mailing if mailed by
certified or registered mail postage prepaid return receipt requested to the
address listed below:

To Buyer at:

Dotronix, Inc.
11900 Wayzata Blvd., Suite 100
Hopkins, Minnesota 55305
Attention: President
Fax: (952) 546-2529


4

--------------------------------------------------------------------------------



To Buyer at:

Accelerated Drug Delivery, LLC
1326 Schofield Ave.
Schofield, Wisconsin 54476
Attn: Chief Executive Officer
Fax: (715) 355-3093


Either party may change its address for notices by notice duly given pursuant to
this Section 5(f).

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above set forth.

Dotronix, Inc.


By:     /s/       Duly Authorized Person      




Accelerated Drug Delivery, LLC


By:     /s/       Russell Mitchell, Chief Executive Officer      


5

--------------------------------------------------------------------------------



Exhibit A to
Asset Purchase Agreement
Dated April 11, 2006

ADD has a non-prescription Canker Sore product that is being referred to as
“KR-78” during its development stage. “KR-78” is a non-prescription, O-T-C
product that will take the form of a powder. The powder will be contained in a
single-use applicator that will enable the patient to apply a pre-measured dose
of the product precisely to the effected area. The product will claim to reduce
the duration and severity of canker sores which can last from 10-14 days. The
provisional patent for this formulation is currently in process.

6

--------------------------------------------------------------------------------



Exhibit B to
Asset Purchase Agreement
Dated April 11, 2006

ADD has a non-prescription Cold Sore product that is being referred to as
“KR-78A” during its development stage. “KR-78A” is a non-prescription, O-T-C
product that will take the form of a powder. The powder will be contained in a
single-use applicator that will enable the patient to apply a pre-measured dose
of the product precisely to the effected area. The product will claim to reduce
the duration and severity of cold sores which can last from 10-14 days. The
provisional patent for this formulation is currently in process. Although the
two aforementioned products are similar their product formulations are not the
same and the applicators will be different.

7

--------------------------------------------------------------------------------



Exhibit C to
Asset Purchase Agreement
Dated April 11, 2006

ADD has a non-prescription Smoking Cessation product that is being referred to
as “RM-78” during its development stage. “RM-78” is a non-prescription, O-T-C
product that will be delivered in a film strip. The product is designed as a
nicotine replacement as well as an appetite suppressant that will help people
cope with not being able to smoke and to help people stop smoking.

8

--------------------------------------------------------------------------------